Citation Nr: 1624432	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residual scar secondary to an insect bite (claimed as residuals of chest infection due to an insect bite).

2.  Entitlement service connection for scarring around the duodenum (claimed as peptic ulcer disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for residuals of an insect bite and peptic ulcer disease.  The Veteran timely appealed that decision.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in her June 2010 substantive appeal, VA Form 9.  However, in a January 2013 correspondence, she withdrew her request for a Board hearing.  

This case was initially before the Board in March 2015, when the above claims were remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran's only residual of an in-service insect bite is a current residual scar.  

2.  The Veteran's current scarring around her duodenum, as residual to a history of peptic ulcer disease, was incurred during active service; there has been no active peptic ulcer disease at any time since service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a residual scar secondary to an insect bite have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for scarring around the duodenum have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Service Connection for Residual Scar of an Insect Bite

Initially, a discussion of the procedural history of this case is in order.  

The Veteran filed her claim for service connection in January 2008, approximately 4 months after her discharge from service.  

The September 2008 rating decision is unclear as to whether a residual scar secondary to an insect bite was granted.  The AOJ referred to an inflamed insect bite treated by incision and drainage (I&D) and noted the Veteran's reports that the scar from the I&D occasionally itched.  The AOJ stated in the rating decision that an epigastrium scar was found and it also referred to three small post-surgical scars of the upper and lower abdomen.  Service connection for I&D scars of the right abdomen was granted at that time; from this decision, it is not clear whether a scar from the insect bite was granted.  

In her September 2009 notice of disagreement, the Veteran stated that she was appealing the denial for a "chest scar/infection."  In response, the AOJ furnished a May 2010 statement of the case, which again noted the July 2007 treatment for an inflamed insect bite and that the May 2008 VA examiner noted that she had a healed abscess without sequelae.  The AOJ recognized the Veteran's statements in her notice of disagreement.  The AOJ stated that the May 2008 examiner only noted scars in the area of the epigastrium and small post-surgical scars in the upper right and lower right abdomen; the AOJ stated that those scars were "related to surgery for the removal of gallbladder."  Service connection for residuals of an infection to the chest due to an insect bite was denied.  

In her June 2010 substantive appeal, VA Form 9, the Veteran stated that the only scars the VA examiner examined were scars that she did not claim, those for her gallbladder surgery.  She noted that the scar from the insect bite was "directly between [her] breasts, at the center, where [her] bra rubs constantly.  The scar is tender due to the constant irritation and itches."  

The case came before the Board in March 2015, at which time the Board characterized the issue as residuals other than a scar secondary to an insect bite; no explanation for this characterization was made in the Board's decision at this time.  Following the remand, the AOJ issued an April 2015 supplemental statement of the case denying service connection for residuals of a chest infection due to a bug bite other than a scar.  April 2016 written arguments from the Veteran's representative do not address the specific aspects of the Veteran's disagreement or add any additional claimed residuals of the insect bite.  

Consequently, from the above, it is still unclear to the Board and to the Veteran whether service connection for a residual scar from an insect bite has ever been granted at any time during the appeal period.  However, the Veteran has consistently reported that she has a scar residual of the insect bite.  As will be discussed further below, the record does not show any other residuals of an insect bite beyond a claimed residual scar.  As it is unclear whether service connection for that claimed residual scar has been granted prior to this decision, the Board grants service connection for a residual scar of the insect bite at this time.  

Turning to the evidence, on appeal, the Veteran has consistently averred that service connection is warranted for a scar of her chest that she received as a result of an insect bite while in the Republic of Iraq.  

The Veteran's service treatment records demonstrate that in her May 2006 Pre-Deployment Assessment, the Veteran did not have any complaints with regard to her chest; she is therefore presumed sound.  See 38 U.S.C.A. § 1111 (West 2014).  

Consequently, during her military service in July 2007, she was treated for an insect bite in the middle of her chest; she was noted as having an oozing lesion that was 2 cm in area in the mid-epigastric area which had been present for 6 days; she stated that she was bit by an insect the day before she left the Republic of Iraq.  She was diagnosed with cellulitis at that time.  Eventually, the lesion was lanced.  

In an August 8, 2007 VA treatment record, the Veteran was noted that she developed an abscess 2mm lesion that required lancing twice while she was in Iraq.  At that time, the Veteran reported no further drainage, although it was tender to touch.  The Veteran was diagnosed with cellulitis, resolving, at that time.  

A Periodic Health Assessment on August 17, 2008-performed 5 days after her discharge from service-noted that the Veteran had an insect bite in July 2007 that was status post incision and drainage (I&D); at that time, the Veteran reported that it continued to inflame.  

She underwent a VA general medical examination in May 2008.  During that examination, the Veteran reported that she was bit by a beetle in July 2007 the night before flying out of Iraq.  She noted that the lesion was red, swollen and filled with pus at that time; it doubled in size from an inch to three inches before she was treated when she got back to the United States.  She reported that the lesion had to be incised and drained; the lesion was packed every two days for approximately a week.  She reported that she healed without further complication, although she reported still having a scar from the I&D; she finally stated that she had not any further problems with the area since her treatment, although her scar would occasionally itch.  On examination, the examiner noted the I&D of the infected insect bite in July 2007 noted in the Veteran's service treatment records.  The examiner noted scars on the Veteran's upper abdomen (epigastric area) during the examination.  The Veteran denied any cardiac or pulmonary symptoms during examination.  Regarding the Veteran's skin abnormalities, the examiner noted as follows:

Small less than 0.5 mm flat scar in the area of the epigastrium with small pinpoint papule just anterior to it.  There are three small post surgical scars just under 1 cm noted in the upper r[ight] [(1)] and r[ight] lower abdomen (2).

Pulmonary, chest, breast, and cardiovascular examinations of the Veteran were normal.  The examiner diagnosed the Veteran with a healed abscess without sequelae (status post incision and drainage).  

Review of the Veteran's post-service VA and private treatment records generally do not demonstrate any further complaints or treatment for any residuals related to the Veteran's insect bite.  

As noted above, the Veteran's lay statements throughout the appeal period, particularly those in her June 2010 substantive appeal, demonstrate the only claimed residuals related to her insect bite is a claimed residual scar on her chest, which she notes is painful, tender and itchy.  Moreover, the Veteran's representative's statements, including the most recent April 2016 informal hearing presentation, do not mention any further complications of the insect bite beyond those noted by the Veteran, which again consist solely of a residual scar.  

Based on the foregoing, the Board finds that service connection for a residual scar of the Veteran's chest secondary to an insect bite is warranted.  First, the Veteran is competent to state that she has a scar on her chest from an insect bite that was incised and drained during military service, as such is observable through her five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Moreover, the Board notes that it is uncontroverted in the record that the Veteran was bitten by an insect and developed cellulitis on her chest as a result of that bite while she was in the Republic of Iraq; her service records definitively demonstrates that such was incised and drained during military service.  

Furthermore, the Veteran has indicated since that procedure that while she has no other residuals other than a scar which is painful, itchy, or inflamed; her lay statements are consistent and are supported by the contemporaneous treatment records that she continued to have a painful, itchy scar after the infection, which otherwise healed without complication.  The Veteran's statements are therefore equally as probative as the examiner's findings that the healed abscess had no sequelae.  

Given this equipoise of evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that she has a painful and itchy residual scar of the chest as a result of the insect bite she suffered during service.  Service connection for a residual scar secondary to an insect bite is therefore granted at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


Service Connection for Scarring Around the Duodenum

In addition to the service connection principles noted above, certain chronic diseases, including peptic (gastric or duodenal) ulcers, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

On appeal, the Veteran has averred that service-connection is warranted for peptic ulcer disease and/or any residuals thereof.  

Turning to the evidence of record, the Veteran's May 2006 Pre-Deployment Assessment does not demonstrate any stomach/duodenum problems; she is therefore considered sound as to her stomach/duodenum at entrance into military service.  The balance of the Veteran's service treatment records, including her December 2007 Post-Deployment Assessment, do not demonstrate any peptic ulcer disease during military service.  

In September 2007, within a month of her discharge from service, the Veteran began treatment for cholelithiasis, which was eventually service-connected in the previous Board decision as residuals for a cholecystectomy, including gastroesophageal reflux disease (GERD).  However, during the work-up for that disability, the Veteran's treatment records-particularly in a November 2007 15-day post-surgical follow-up record-note that during the surgery the Veteran was shown to have "significant scarring around her duodenum, possibly some old peptic ulcer disease."  She was placed on Protonix therapy for 3 months.  The Veteran's other post-service VA and private treatment records document that she continued to be treated for her GERD after that, with an eventual switch from Protonix to Prilosec.  No further treatment is shown for any peptic ulcer disease throughout those records.  

The Veteran underwent a VA general medical examination in May 2008, at which time she reported that in October 2007, during her cholecystectomy, she was found to have an ulcer.  She reported that in July 2007, during service, she began having abdominal pain after returning to the United States from Iraq.  She reported generalized pain about her entire abdomen in September 2007.  After gastric work up, she was diagnosed with cholecystitis and diverticulitis; "after discovery of ulcer, [the Veteran] was placed on omeprazole which she continues currently with good results."  During the examination, the Veteran denied any abdominal or gastrointestinal symptoms.  On abdominal/gastrointestinal examination, she was normal except for scarring associated with her cholecystectomy.  The examiner diagnosed her with history of peptic ulcer disease with successful treatment.  

Based on the foregoing evidence, the Board finds that service connection for scarring around the duodenum is warranted.  Specifically, the evidence of record demonstrates that the Veteran had scarring around the duodenum during her surgical procedure in October 2007, as noted in the November 2007 follow-up note, which may have been due to old peptic ulcer disease.  The May 2008 examiner diagnosed the Veteran with history of peptic ulcer disease with successful treatment.  

While it appears that the Veteran's peptic ulcer disease resolved at some point, the Board finds that scarring around the duodenum has been diagnosed by the record as related to old peptic ulcer disease.  Thus, a current disability exists in this case, and the first service connection element has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The evidence further demonstrates that the Veteran did not have scarring around the duodenum on enlistment into service; she is therefore presumed sound.  See 38 U.S.C.A. § 1111.  

The Board further notes that the Veteran was not shown to have been diagnosed with scarring around the duodenum during military service; such was diagnosed during her October 2007 cholecystectomy surgery in October 2007, approximately two months after her discharge from service, as noted in the November 2007 treatment record.  

Furthermore, the Board notes that no active peptic ulcer disease is shown to have been diagnosed at any time during military service or after military service; rather, the November 2007 treatment record noted that old peptic ulcer disease was possibly noted at the time of the cholecystectomy due to the presence of the scarring around the duodenum.  The Veteran was only diagnosed with a history of peptic ulcer disease during the May 2008 examination.  Thus, strictly speaking, there is no evidence that the Veteran had an active peptic ulcer diagnosed during service or within one year of discharge therefrom; presumptive service connection is therefore not applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Regardless, 38 C.F.R. § 3.303(c) states that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced, or resected parts of organs; supernumerary parts; congenital malformations; or, hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  

In this case, the logic underlying this principle applies in a favorable manner to the Veteran's claim.  The Veteran is shown to be presumed sound in this case on enlistment into service.  Within two months after her discharge from service, the evidence demonstrated scarring around her duodenum consistent with a history of peptic ulcer disease, a chronic disease.  In light of the two month period, the Board finds that such evidence demonstrates symptoms or residuals so close to her discharge from service that the disease could not have originated in so short a period; such evidence therefore establishes that the Veteran's residuals of peptic ulcer disease-in this case, scarring around the duodenum-occurred during active military service.  

Accordingly, by resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for scarring around the duodenum is granted as medical principles so universally recognized as to constitute lead to the conclusion that such was incurred during military service.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for residual scar secondary to an insect bite is granted.

Service connection for scarring around the duodenum is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


